Citation Nr: 1746090	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury and/or residuals thereof, to include a headache disorder.

2.  Entitlement to service connection for a left ankle disorder. 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions issued by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for a TBI was initially denied in an October 2011 rating decision.  However, in May 2012, the Veteran submitted a new claim for service connection for a TBI, to include a headache disorder due to residuals thereof.  As such, the Board finds that the new claim constitutes a valid notice of disagreement given that it was submitted within one year of the rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  Therefore, the October 2011 rating decision was not a final decision.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a TBI and/or residuals thereof, to include a headache disorder, at any time during the period on appeal.  

2.  The Veteran's left ankle disorder was not caused by or related to active duty service.

3.  The Veteran's back disorder was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a TBI and/or residuals thereof, to include a headache disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for a TBI, ankle, and back disorders. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may only be granted for a current disability; and therefore, if a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's claimed disorders.

The Veteran's service treatment records indicate that the Veteran had a back sprain in October 1976.  However, no back complaints or symptoms were noted after the initial injury.  The records also reflect that the Veteran had a left ankle tendon injury that required treatment with a cast.  Nevertheless, while the Veteran had some ankle complaints shortly after his injury, the service treatment records do not report chronic ongoing ankle symptoms throughout service.  In fact, the Veteran's May 1977 separation examination does not report any signs, symptoms, complaints, or a diagnosis related to a left ankle and/or back disorder.  

Moreover, the objective medical evidence does not reflect any signs, symptoms, or diagnosis of a back and left ankle disorder until approximately 2006 and 2012, respectively.  As such, a continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3) for osteoarthritis.  

With respect to the Veteran's TBI/residuals and headaches, while the service treatment records report that the Veteran sustained a head injury after an in-service fall, the post-service medical evidence does not reflect that the Veteran has a TBI and/or residuals thereof, to include a current headache disorder.  Specifically, the June 2011 VA examiner did not find any evidence of a TBI or residuals, including manifestations such as headaches, dizziness, numbness, or other related physical/cognitive symptoms.  Similarly, the Veteran's treatment records failed to document any symptoms related to a TBI or residuals thereof to include headaches.  Of note, the July 2011, July 2012, and July 2013 VA treatment records reflect that the Veteran does not have any complaints or diagnosis related to headaches.  Therefore, service connection for a TBI and/or residuals thereof, to include a headache disorder, is not for application because the evidence does not indicate that a TBI or residuals exist.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had back and ankle pain since active duty service.  In this regard, while the Veteran is not competent to diagnose back and ankle disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict the Veteran's assertions that his symptoms have persisted since service.  Specifically, the treatment records reflect that the Veteran denied ankle symptoms in June 2008.  Moreover, the May 2012 VA examiner documented that the Veteran stated that his ankle symptoms only began in the "past few years."  Additionally, during his June 2008 private evaluation, the Veteran reported that his back pain started "a few years ago."  Lastly, the Board also notes that the Veteran filed numerous claims for VA benefits many years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty. 

Specifically, in a May 2012 VA examination, the examiner opined that the Veteran's left ankle disability was less likely than not related to active service given the lack of complaints, symptoms, and/or a diagnosis of an ankle disorder until many years after service.  In support, the examiner noted that the Veteran's in-service ankle injury was only a soft tissue injury, and that the Veteran did not experience any problems with his ankle until over 30 years after service.  Thus, it is not likely that his original injury caused his current left ankle disorder.  

With respect to the Veteran's back disability, the May 2012 examiner opined that the Veteran's current lumbar degenerative disease is less likely as not caused by or the result of a low back strain that occurred only one time during active duty.  Here, the examiner stated that the Veteran did not have back pain or symptomatology until recently.  Moreover, the examiner did not find any evidence to support a nexus between the Veteran's back sprain and his current degenerative disease.  

The Board also notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between his back and/or ankle disorder and active service.  

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to report the presence of pain, he is not competent to provide testimony regarding a diagnosis of and/or the etiology of his back and left ankle disorders as those conditions are not diagnosed by unique and readily identifiable features, given that they do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  While the Veteran's representative asserts that the VA examinations are inadequate, the Board finds that upon review of the examination reports, the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a TBI and/or residuals thereof, to include a headache disorder, is denied.

Service connection for a left ankle disorder is denied.

Service connection for a back disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


